PER CURIAM.
Plaintiffs, as executors of the Estate of Charles Newman, appeal from a summary judgment granted by the court below, dismissing plaintiffs’ complaint in an action for the recovery of estate taxes claimed to have been erroneously collected, and also appeal from a subsequent order of the same court denying plaintiffs’ motion under Fed.R.Civ.Proc. 60 (b), 28 U.S.C.A. for relief from that judgment.
The district court judgment and the subsequent order denying relief therefrom are affirmed on the studiously reasoned opinions of Judge Palmieri below, 190 F.Supp. 671 (S.D.N.Y.1960), and 191 F.Supp. 792 (S.D.N.Y.1961).